UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4479



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEFFREY W. JOHNSTON,

                                              Defendant - Appellant,

          versus


ANNUITY   BOARD   OF  THE   SOUTHERN   BAPTIST
CONVENTION; MARSH @ WORKSOLUTIONS; FARMERS NEW
WORLD LIFE INSURANCE COMPANY,

                                                 Parties in Interest.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-01-132)


Submitted:   February 18, 2005            Decided:    March 16, 2005


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. Babb, HOWLE & BABB, L.L.P., Sumter, South Carolina, for
Appellant.   J. Strom Thurmond, Jr., United States Attorney,
Christie Newman, Susan Z. Hitt, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Jeffrey W. Johnston appeals from the district court’s

garnishment disposition order granting the Government’s writs of

continuing garnishment and denying Johnston’s motion to quash

writs, and from the subsequent denial of his motion to reconsider,

alter, and amend the garnishment disposition order.     We find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See United States v. Johnston, No. CR-01-132

(D.S.C. May 3 & June 10, 2004).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 3 -